



COURT OF APPEAL FOR ONTARIO

CITATION: Karrys v. Bank of Montreal, 2016 ONCA 338

DATE: 20160504

DOCKET: C61376

Simmons, Gillese and Hourigan JJ.A.

BETWEEN

Peter J. Karrys

Appellant (Defendant)

and

Bank of Montreal

Respondent (Plaintiff)

Peter Karrys, in person

Sean Butt, for the respondent

Heard: May 2, 2016

On appeal from the order of Justice David Edwards of the
    Superior Court of Justice, dated October 22, 2015.

APPEAL BOOK ENDORSEMENT

[1]

In our view, based on the material filed by the Bank, the motion judge
    drew an erroneous conclusion that the appellant had requested and required
    numerous extensions prior to default judgment being signed.

[2]

Further, in declining to grant the alternative relief of an opportunity
    to file a motion to set aside the default judgment, the motion judge considered
    only the statement of defence and failed to consider whether the counterclaim
    raised a set-off.  In so doing, he erred.

[3]

The appeal is allowed.  The motion judges order dismissing the motion
    is set aside and the appellant is granted 15 days to deliver a motion to set
    aside the default judgment.

[4]

Costs of the appeal are in the cause of the motion to set aside the
    default judgment to be determined by the motion judge.


